IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 10, 2008

                                       No. 07-30912                   Charles R. Fulbruge III
                                                                              Clerk

GRAMBLING UNIVERSITY NATIONAL ALUMNI ASSOCIATION, et al.

                                                  Plaintiffs-Appellants
v.

BOARD OF SUPERVISORS FOR THE LOUISIANA SYSTEM, et al.

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for The Western District of Louisiana
                                No. 3:06-CV-1571


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       This appeal arises from the district court’s dismissal, pursuant to Federal
Rule of Civil Procedure 12(c), of the Grambling University National Alumni
Association’s1 (the Association) civil rights complaint brought against the Board


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
          The Plaintiffs-Appellants in this matter are (1) the Grambling University National
Alumni Association, (2) three individual members of the Alumni Association, including James
Bradford, the Association’s former president (3) a student at Grambling, (4) two retirees from
Grambling University, and (5) the Mayor and two city councilmen of the town of Grambling.
Also originally made a plaintiff was William Bradford, a minor and purported “future” student
of Grambling. The Boards successfully sought dismissal of the claims made by Bradford prior
                                       No. 07-30912

of Supervisors for the University of Louisiana System and the Louisiana Board
of Regents2 (the Boards), the bodies charged with managing Louisiana’s state
universities. The Association alleged that the Boards committed various acts
and omissions that harmed Grambling University and thereby violated the
Association’s civil rights.       The district court dismissed the Association’s
complaint in its entirety, finding that the Association failed to exhaust its
administrative remedies, lacked standing to sue for many of its allegations, and
failed to plead the requisite elements of a Civil Rights Act claim. The district
court also denied the Association’s request for recusal of all judges in the
Alexandria Division of the Western District of Louisiana–raised for the first time
in its motion for reconsideration and only after the case had lingered in the
division for nearly ten months–finding it to be both untimely and devoid of
merit. Finding no error in the district court’s decision and no merit to the
Association’s contentions on appeal, we affirm.
             I. FACTUAL AND PROCEDURAL BACKGROUND
       Grambling University is a primarily African-American college located in
Grambling, Louisiana. Like all Louisiana state universities, Grambling is
managed by the Boards. LA. CONST. art. VIII, §§ 5, 6. The Boards are mandated
by law to exercise all power to direct, control, supervise, and manage the
universities under their authority. Id. § 6. The Louisiana Governor appoints the
members of the Boards with the advice and consent of the Louisiana Senate. Id.
       The Association and certain individuals, none of whom are current
employees of Grambling University, sued the Boards on September 12, 2006,


to filing their motion for judgment on the pleadings and the Plaintiffs have not appealed that
decision.
       2
         The Defendants-Appellees in this matter are (1) Grambling University’s President
and Vice President of Finance, (2) the Board of Supervisors for the University of Louisiana
System and its President, (3) the Louisiana Board of Regents, and (4) the Louisiana Board of
Regents’ President.

                                              2
                                       No. 07-30912

raising a host of allegations purportedly actionable under Title VII and 42 U.S.C.
§§ 1981, 1983, 1985, and 1988. The Association’s complaint neither lays out the
elements to state a cause of action under these various statutes nor specifies
which particular allegations it believes are actionable under which statutes.
Moreover, the Association does not specify which allegations are attributable to
which Defendants.3 Nevertheless, the Association primarily contends that the
Boards committed various acts and omissions that harmed Grambling and
thereby, in some unspecified way, violated the Association’s civil rights.
Notably, the Association’s complaint does not allege that the Boards acted out
of racial animus.
       The case was initially assigned to U.S. District Judge Robert James, but
prior to the Boards’ first appearance, Judge James recused himself for reasons
not stated in the record. On September 21, 2006, the case was assigned to the
Alexandria Division and assigned to Judge Dee Drell. Shortly thereafter, the
Boards made their first appearance, listing retired Western District of Louisiana
Judge F. A. Little as one of their counsel. Former Judge Little served in the
Alexandria Division during his tenure on the Western District.
       On December 11, 2006, the Boards filed a motion for judgment on the
pleadings under FED. R. CIV. P. 12(c), seeking dismissal of the Association’s
complaint. Before ruling on that motion, Judge Drell recused himself. The
recusal order, dated June 21, 2007, states only that Judge Drell recused himself
because he had sent a Notice of Waiver of Judicial Qualification and not all
counsel had responded. On June 26, 2007, the case was reassigned to Judge
James Trimble.

       3
          The Association’s allegations against Grambling’s President and Vice President of
Finance deal primarily with the manner in which they managed the University. Examples
include allegations that the Vice President of Finance failed to follow the directives of the
President and that the Vice President fired individuals that did not provide him with funding
for “pet projects.” The deficiencies in the Association’s complaint noted in this opinion apply
equally to any allegations brought against these individuals.

                                              3
                                  No. 07-30912

      Approximately three weeks later, on July 19, 2007, Judge Trimble issued
an eleven-page opinion granting the Boards’ motion for judgment on the
pleadings. The opinion dismissed the Association’s complaint in its entirety,
noting that the Association (1) failed to exhaust its administrative remedies
before filing its Title VII claims, (2) lacked standing to sue under the identified
federal laws, and (3) failed to plead the necessary elements of a Title VII or Civil
Rights Act claim.
      Shortly thereafter, the Association filed a Rule 59 motion for
reconsideration essentially arguing, for the first time, that every judge sitting
in the Alexandria Division of the Western District of Louisiana should have
recused themselves based on Judge Little’s appearance on behalf of the Boards.
The Association also reiterated the arguments previously made in support of the
viability of its Title VII and civil rights claims. Judge Trimble denied the motion
for reconsideration, reiterating the defects in the Association’s complaint. He
also found its recusal argument–filed ten months after the case was first
assigned to the Alexandria Division–both untimely and unmeritorious.
      The Association originally appealed the entirety of that decision, although
it has since successfully moved to dismiss the portion of its appeal challenging
the dismissal of its Title VII claims. During the pendency of this appeal, the
Boards filed a motion for sanctions, urging us to deem the appeal “frivolous” and
impose appropriate sanctions. We address this request following our discussion
of the Association’s claims.
                               II. DISCUSSION
      The Association brings two principal arguments on appeal. First, the
Association contends that Judge Trimble, as well as, by implication, all other
judges in the Alexandria Division of the Western District, should have recused
himself based on former Judge Little’s appearance on behalf of the Boards.
Second, the Association argues that the District Court erred in granting the


                                         4
                                  No. 07-30912

Boards’ Rule 12(c) motion because the Association’s complaint, with certain
proposed amendments, is sufficient to state viable claims under 42 U.S.C. §§
1981, 1983, and 1985.
A.    Recusal
      We review a district court’s denial of a recusal motion for abuse of
discretion. Trevino v. Johnson, 168 F.3d 173, 178 (5th Cir. 1999). A district
court abuses its discretion in denying recusal where “a reasonable man,
cognizant of the relevant circumstances surrounding [the] judge’s failure to
recuse, would harbor legitimate doubts about the judge’s impartiality.” United
States v. Bremers, 195 F.3d 221, 226 (5th Cir. 1999).
      28 U.S.C. § 455 governs the recusal of a district court judge. Although the
Association fails to cite this statute or its standards, it presumably intended to
move under subsection (a), which requires disqualification if a judge’s
“impartiality might be reasonably questioned.” 28 U.S.C. § 455(a).
      Section 455 does not contain an explicit timeliness requirement.
Nevertheless, this Court has consistently inferred such a requirement. See
United States v. Sanford, 157 F.3d 987, 988 (5th Cir. 1998). To avoid a finding
of untimeliness, “one seeking disqualification must do so at the earliest moment
after knowledge of the facts demonstrating the basis for such disqualification.”
Travelers Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d 1404, 1410 (5th Cir. 1994).
While this Court has carefully avoided any per se rule on untimeliness, it has
noted that “the most egregious delay–the closest thing to per se
untimeliness–occurs when a party already knows the facts purportedly showing
an appearance of impropriety but waits until after an adverse decision has been
made by the judge before raising the issue of recusal.” Sanford, 157 F.3d at 988-
89.
      That precise situation occurred here. Despite having knowledge of the
facts underlying its division-wide recusal argument in October of 2006, the

                                        5
                                   No. 07-30912

Association did not immediately move to have this case assigned to a judge from
another division or district and instead allowed the case to linger in the
Alexandria Division for nearly ten months. When the Association finally acted,
it did so only after Judge Trimble had dismissed its claims. The Association does
not attempt to explain or justify this unreasonable delay. Thus, we find no error
in the district court’s recusal ruling.
      Having established that the Association raised its division-wide recusal
argument in an untimely fashion, the Association cannot prevail on this issue
absent an allegation that Judge Little’s relationship as a colleague of Judge
Trimble was somehow unique or different than the relationship Judge Little
shared with the other members of the Alexandria Division–an allegation it has
not made. Accordingly, Judge Trimble did not err in denying the Association’s
belated recusal request.
B.    The Association’s Claims
      The Association also challenges the district court’s grant of the Boards’
motion for judgment on the pleadings. We review a district court’s ruling on a
Rule 12(c) motion de novo. Guidry v. Am. Pub. Life Ins. Co., 512 F.3d 177, 180
(5th Cir. 2007). In so doing, we “accept[ ] all well-pleaded facts as true, viewing
them in the light most favorable to the plaintiff.” Id. (citations omitted). To
survive a Rule 12(c) motion, the plaintiff must plead sufficient facts to state a
plausible claim for relief on the face of the complaint.         Bell Atl. Corp. v.
Twombly, __ U.S. __, 127 S. Ct. 1955, 1974 (2007). The allegations must be
sufficient “to raise a right to relief above the speculative level, on the assumption
that all the allegations in the complaint are true (even if doubtful in fact).” Id.
at 1965 (citation and footnote omitted). If the plaintiff fails to allege facts
sufficient to “nudge[ ] [his] claims across the line from conceivable to plausible,
[his] complaint must be dismissed.” Id. at 1974.



                                          6
                                      No. 07-30912

       The Association’s complaint lodged forty-three vague allegations against
the Boards dealing primarily with their management of Grambling University.
The allegations can be broken down into four general categories.
       First, the Association complained of various acts or omissions concerning
Grambling University’s internal and external management. Examples include
allegations that the Vice President of Grambling failed to follow the directives
of the President of Grambling and that the Boards mismanaged Grambling.
       Second, the Association complained about the manner in which Grambling
University employees–none of whom are named plaintiffs–were treated.
Examples include allegations that the Boards destroyed the morale of Grambling
employees and that the Boards denied employees designated for termination any
meaningful grievance procedure.4
       Third, the Association complained that the Boards ignored or disregarded
certain contracts. Examples include allegations that the Boards disregarded
“the importance of the higher education settlement, which is a contract,” and
that the Boards entered “into a consortium for doctorates in leadership with
Louisiana Tech and the University of Louisiana at Monroe.”
       Finally, the Association lodged a number of miscellaneous allegations that
are insufficient to state a claim under any of the civil rights laws the Association
cites. Examples include allegations that the Boards removed the license plate
from the vehicle of one of the Association’s members and that the Boards
promoted “dissension among alumni and other interested parties.”
       We address these categories of allegations below.
       1.     Allegations Concerning             the    Boards’      Management          of
              Grambling University




       4
         Although we dismissed the appeal of these claims at the Association’s request, they
are relevant to the sanctions issue and thus discussed in that portion of our opinion.

                                             7
                                       No. 07-30912

       The vast majority of the Association’s allegations concern acts or omissions
committed by the Boards in their management of Grambling University. The
Association contends that these acts and omissions harmed Grambling and thus
somehow violated the Association’s civil rights. The district court properly held
that the Association lacks standing to assert these claims.5
       To establish the “irreducible constitutional minimum” of standing, a
plaintiff must show, among other things, that it has suffered an “injury in fact,”
which the United States Supreme Court has described as “an invasion of a
legally protected interest which is (a) concrete and particularized, and (b) actual
or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife,
504 U.S. 555, 566 (1992) (internal citations omitted).                  The Association’s
allegations concerning the Boards’ mismanagement of Grambling fail on this
ground. These allegations relate to acts or omissions by the Boards that, while
conceivably harmful to Grambling University or its employees, could not produce
a “concrete” injury to the Association or the other named Plaintiffs.
       Further, the Association’s unsupported contentions that it should be
entitled to rectify the purported harm to the University by suing on its behalf
fail for the same reasons. It is fundamental that a litigant cannot sue on behalf
of a third party absent an injury in fact giving the litigant a sufficient stake in
the outcome of the disputed issue. Powers v. Ohio, 499 U.S. 400, 410 (1991);
McCormack v. Nat’l Collegiate Athletic Ass’n, 845 F.2d 1338 (5th Cir. 1988).
       The Association’s allegations concerning the Boards’ mismanagement of
Grambling fail for another reason. These allegations are essentially a challenge


       5
         The presence of a current Grambling student as a plaintiff does not change the
analysis. Nowhere in the Association’s complaint is that student’s connection to the alleged
wrongdoing or any harm suffered therefrom explained in any way. See Doe v. Tangipahoa
Parish Sch. Bd., 494 F.3d 494, 497 (5th Cir. 2007) (en banc) (holding that student lacked
standing absent evidence that he was personally exposed to the alleged misconduct).
Similarly, the other individual plaintiffs do not allege anything that would save their claims
from dismissal or alter the analysis herein in their favor.

                                              8
                                    No. 07-30912

to the policy decisions of a politically appointed body and thus are wholly
inappropriate for judicial resolution. Generally speaking, it is not this Court’s
role to tell Louisiana how to exercise discretionary functions such as allocating
university funding. Political complaints should be handled through the political
process.
      2.      The Association’s Contract-Related Claims
      The Association’s complaint contains a number of contract-related claims
presumably intended to be actionable under 42 U.S.C. § 1981. Section 1981
protects the equal rights of “[a]ll persons within the jurisdiction of the United
States” to “make and enforce contracts” without respect to race. 42 U.S.C. §
1981. Section 1981 offers relief from racial discrimination that “blocks the
creation of a contractual relationship” or “impairs an existing contractual
relationship” but only where “the plaintiff has or would have rights under the
existing or proposed contractual relationship.”            Domino’s Pizza, Inc. v.
McDonald, 546 U.S. 470, 476 (2006).
      The Association’s complaint wholly fails to state the basic elements of a
section 1981 claim. While the Association proposes amending its complaint to
include its racial composition, its amended complaint would still fail to allege (1)
instances in which the Boards refused to enter into a specific contract with the
Association because of racial animus or, (2) that the Boards prevented the
Association from enforcing any contractual rights based on the racial
composition of the Association. Further, while the Association attempts to
identify specific contracts related to its allegations, it fails to allege, and does not
propose to allege, that it was a party to the vast majority of these contracts.
      The closest the Association comes to stating a viable section 1981 claim is
in allegation “OO” of its complaint. There, the Association alleges that the
Boards “replac[ed] the Grambling University National Alumni Association with
the Grambling Black & Gold Foundation, Inc. in connection with the Bayou

                                           9
                                    No. 07-30912

Classic.” The Association alleged in its motion for reconsideration that “this is
a violation of a private contract.” It also proposed an amendment alleging that
the actions of the Boards were motivated by racial animus. Even with these
amendments, however, allegation “OO” still fails to identify the content of the
contract at issue, the particular contractual rights that the Boards prevented the
Association from exercising, and how the Boards’ decision to “replace” the
Association with a different organization was motivated by racial animus.
Indeed, without some information concerning the racial composition of the
organizations in question or other explanation of how this alleged breach of
contract was racially motivated, the Association’s allegation cannot satisfy the
plausibility threshold established by the Supreme Court in Twombly.
      3.      The Association’s Remaining Claims
      Finally, the Association’s complaint contains a number of allegations
having no apparent nexus to civil rights statutes. The Association alleges that
the Boards:
•     Threatened an Association member with legal proceedings
•     Removed a license plate from an Association vehicle
•     Promoted dissension amongst Grambling alumni
•     Released false information about the Association to a local paper
      Although the Association presumably intended these allegations to be
actionable under 42 U.S.C. § 1983 or 42 U.S.C. § 1985, they fall well short of
stating viable civil rights claims. Accordingly, we find no error in the district
court’s decision to dismiss them.
      In light of the forgoing, we AFFIRM the district court’s dismissal of the
Association’s claims. The Association has not alleged that its allegations state
viable state law claims, and we express no opinion on the subject.
C.    Sanctions



                                        10
                                   No. 07-30912

      The Boards move this Court to impose sanctions on the Association for
pursuing this appeal, which it describes as “frivolous.” The Boards argue that
this appeal comes in the face of two well-reasoned opinions from the District
Court explaining that the Association (1) lacks standing, in many instances, to
assert federal claims based on the Boards’ alleged conduct, and (2) failed to plead
the requisite elements to state a cognizable claim under the civil rights laws.
The Boards contend that the Association’s appeal simply reiterates many of the
arguments rejected by the District Court below, without explaining why the
District Court was wrong.
      This Court has the discretion to penalize frivolous appeals by awarding
“just damages and single or double costs to the appellee.” FED. R. APP. P. 38.
“An appeal is frivolous if the result is obvious or the arguments of error are
wholly without merit.” Coghlan v. Starkey, 852 F.2d 806, 810-11 (5th Cir. 1988).
      Despite two well-reasoned opinions from the District Court explaining why
the allegations in the Association’s complaint do not state viable claims, the
Association has largely rehashed its arguments from below in this appeal. The
Association does not make any reasonable argument for the modification or
reversal of the precedent cited by the District Court in support of its decision.
For example, the Association argues on appeal, as it did below, that it has
standing to sue on behalf of Grambling University because the University lacks
the capacity to “sue and be sued.” As explained by the District Court, a party
asserting third-party standing not only must show an impediment to the third
party’s ability to protect its own interests, but also it must show that it has
suffered an injury in fact. The Association has never explained how alleged
injuries to Grambling or its employees resulted in concrete harm to the
Association or other Appellants.
      The Association also argued in this appeal, at least initially, that its
purported Title VII claims were viable despite never having filed a complaint


                                        11
                                  No. 07-30912

with the Equal Employment Opportunity Commission.                According to the
Association, it “defies common sense” that it could not pursue these claims. But
a good-faith belief in the correctness of a litigant’s position is not an excuse for
urging a point on appeal that is unsupportable based on the existing law and
facts. See id. at 809-810. Although the Association sought dismissal of its own
Title VII claims mid-way through this appeal, by that time, the Court and the
Appellants had already spent time addressing those issues.
      Finally, the Association argues that its complaint states colorable claims
under 42 U.S.C. §§ 1983 and 1985, yet it fails to allege even the most basic
elements of such actions.
      While we agree with the Boards that these and other arguments made by
the Association border on frivolous, we decline to impose sanctions at this time.
We warn the Association and its counsel, however, that future frivolous filings
will not be tolerated. The civil rights laws were intended to redress legitimate
discriminatory conduct–they are not a solution for every possible problem. The
Association and its counsel would be wise to heed this distinction in the future.
      Accordingly, we DENY the Boards’ motion for sanctions. The district
court’s judgment is AFFIRMED.




                                        12